Citation Nr: 1628322	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right fourth finger disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a psychiatric disorder, to include anxiety, posttraumatic stress disorder, and depression.

7.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1997 to February 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Portland, Oregon.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Roanoke, Virginia.  

The issues of service connection for a right fourth finger disorder, headaches, sleep apnea, and a psychiatric disorder, as well as an initial rating in excess of 20 percent for lumbar spine degenerative arthritis are addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for bilateral hearing loss.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrew his appeal of the issue of service connection for bilateral hearing loss at his hearing before the Board in March 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for bilateral hearing loss and it is dismissed.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of tinnitus, as an organic disease of the nervous system, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In many cases, medical evidence is needed to meet the requirement that the evidence be "competent."  However, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Veteran claims that his tinnitus is due to noise exposure during his military service.  As he was a jet engine mechanic, the Board finds that he was exposed to noise while in service.  The Veteran's service treatment records reflect no complaints, treatment, or findings for tinnitus.  

The Veteran was afforded a VA examination in November 2010.  He reported experiencing tinnitus that began in 2002 and occurred when he was exposed to jet engine noise.  He stated the tinnitus at that time was recurrent or intermittent.  He reported that his duties during military service consisted of jet engine mechanic.  He reported using hearing protection.  The Veteran reported that after service, he did office work for six years.  He also reported using power tools with hearing protection and being exposed to loud music without using any hearing protection.  The examiner opined that the Veteran's tinnitus was "less likely" related to his military service based on his history.  At his March 2015 hearing before the Board, the Veteran testified about having ear pain following noise exposure from service.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran had noise exposure in service and currently has tinnitus.  His testimony indicates that he had ear pain after noise in service, and that within a year after service discharge he experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  The Board finds the Veteran's testimony to be competent and credible evidence.  In light of the Veteran's testimony, as well as the other evidence of record, the Board concludes that his tinnitus cannot be reasonably disassociated from his military service.  

The Board acknowledges the negative nexus opinion from the 2010 examiner.  However, no rationale aside from indicating that the opinion was based on the Veteran's history was provided.  Barr, 21 Vet. App. at 309.  Although the Veteran reported that the onset was in 2002, he also reported pain occurred following exposure to jet engine noise.  The Veteran was discharged from service in 2001, placing on onset of 2002 as reported to the VA examiner one year after separation from service.  Tinnitus is considered a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Board finds that the Veteran's statements as to the onset of tinnitus are competent and credible evidence of tinnitus to a compensable degree within one year of discharge.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Thus, after considering all of the probative evidence of record, the Board concludes that service connection for tinnitus is warranted.

ORDER

The appeal of service connection foe bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.


REMAND

A remand is necessary for the remaining issues.  Regarding the service-connection issues, the Veteran's testimony before the Board shows that he had surgery done by a private physician on his right fourth finger.  As those records have not been obtained, the Board concludes that a remand is necessary to obtain additional treatment records, as well as affording the Veteran a VA examination.  

VA treatment records show diagnoses of psychiatric disorders.  The Veteran's testimony before the Board, as well as some of his treatment records, reveal a stressor of a military sexual assault during service.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

As the Veteran's testimony before the Board shows that he believes his headaches are secondary to a psychiatric disorder, such issue must also be remanded as it is inextricably intertwined with the issue of service connection for a psychiatric disorder.

The Veteran's testimony indicates that his service-connected lumbar spine disability has worsened since the last VA examination.  On remand, a new examination should be provided to the Veteran.

The Veteran contends that he has sleep apnea that is either related to his military service or is secondary to his service-connected status post nasal fracture.  A September 2015 letter from a private physician reported that the Veteran had a deviated septum that was approximately 80 percent obstructed on the left side.  The physician opined that the Veteran's deviated septum "more likely" aggravated his sleep apnea.  However, a VA examiner in 2012, found no evidence of a deviated septum.  Accordingly, a VA examination is necessary to determine if any deviated septum found is a residual of his service-connected status post nasal fracture, and if so, if it caused or aggravates his sleep apnea.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including specifically private treatment records pertaining to surgery on his right fourth finger.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VA Medical Center in Richmond, Virginia.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations for his right fourth finger, migraines, sleep apnea and psychiatric disorders.  The electronic claims file must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The appropriate examiner must indicate whether any currently or previously diagnosed right fourth finger disorder, migraines, and a psychiatric disorder are related to a service-connected disability or related to the Veteran's military service.  

The examiner who conducts the psychiatric examination must review the evidence for "markers" or indicators tending to suggest that the claimed military sexual assault occurred during the Veteran's military service.  In performing this review, the examiner must identify the particular records that are believed to provide corroboration of the incident and provide explanatory rationale for why it is believed the records establish that military sexual trauma actually occurred during the Veteran's military service.  See 38 C.F.R. § 3.304(f)(5).  In rendering this opinion, the examiner must address the following:
	
(i) The Veteran's reports of being sent home from his mission in Italy the day following the military sexual trauma that occurred in either the end of 1998 or beginning of 1999 as per his March 2015 testimony.  

(ii) The April 2000 enlisted performance report showing deterioration in the Veteran's performance after positive evaluations.

(iii) Any other possible signs or markers of a psychiatric disorder or the reported assault in the service personnel records, service treatment records, or other evidence of record.

The examiner must state whether any currently or previously diagnosed deviated septum is a residual of the Veteran's service-connected status post nasal fracture, or is aggravated by any residuals of the Veteran's status post nasal fracture.  If so, the examiner must provide an opinion as to whether the deviated symptom caused or aggravates the Veteran's sleep apnea.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected lumbar spine degenerative arthritis.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must:

(i) Conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

(ii) Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

(iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability other than the service-connected erectile dysfunction.  The examiner must identify any nerve(s) affected and state whether the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the sciatic nerve.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


